PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/562,777
Filing Date: 6 Sep 2019
Appellant(s): Pefkianakis et al.



__________________
Jeffrey C. Hood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 20200267681 A1), hereafter F1, in view of Coldrey (US 20210013946 A1), hereafter C1.
Regarding Claim 1, F1 discloses the below limitation:	perform channel measurements for a wireless channel (F1 Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP));	determine whether a line-of-sight path is available for the wireless channel based at least in part on the channel measurements for the wireless channel (Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)); and	determine whether to trigger one or more beamforming selection or antenna selection (Par 44 location assistance information may, in some instances, include antenna geometry information … a WAP may simultaneously transmit to multiple client UEs and beamforming may be used for directional signal transmission or reception; Par 63 UE 105 and/or APs 155 may comprise multiple antennas and may support MIMO ... UEs 105 and APs may communicate using some of the above standards, which may further supports Very High Throughput (VHT) and High Efficiency WLAN (HEW), and/or beamforming with standardized sounding and feedback mechanisms),
F1 does not disclose the below limitation:	based at least in part on whether a line-of-sight path is available for the wireless channel.
C1 does disclose the below limitation:	based at least in part on whether a line-of-sight path is available for the wireless channel (C1 Par 14 coordinates will be selected according to a trade-off to balance LOS MIMO performance over the first path and NLOS MIMO performance over the second path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and C1, to combine the channel measurement, line of sight determination and variety of transmission types of F1 with selecting the transmission type based on a determination of LOS or NLOS as disclosed C1. A direct transmission via beamforming can be more efficient when there is LOS, and an omnidirectional (or multidirectional) transmission via antenna array may be more effective when there are NLOS conditions. Examiner notes that beamforming can be used when there is NLOS, but examiner believes that the instant invention applies beamforming specifically to LOS conditions and antenna array selection to NLOS conditions. Antenna arrays are also used to effectuate beamforming, and examiner is unsure of what distinguishes beamforming and antenna selection in the claim language. When a device is in LOS, a direct connection via beamforming is the most efficient way of communication. Therefore, it would have been obvious to combine F1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, F1 and C1 disclosed the limitations of Claim 1.
F1 further discloses the below limitation:	determine whether a line-of-sight path is available for the wireless channel for each of a plurality of time windows (F1 Par 140 location server and/or another network entity may aggregate information pertaining to signal sources over a period of time; associate the signal source information with locations on a map, and update WAP almanac information 208).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and C1, to combine the aforementioned apparatus with continually updating location and signal information over time as disclosed in F1. Signals may enter or exit LOS depending on movement or other environmental factors. A POSITA would know to continually update LOS information to F1 and C1 to obtain the invention, as specified in the instant claim.
Claim 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of Li (US 11075929 B1), hereafter L1.
Regarding Claim 7, F1 discloses the below limitation:	an antenna (F1 Fig 8 wireless transceiver 802);	a radio communicatively coupled to the antenna (Fig 8 wireless transceiver 802); and	a processing element communicatively coupled to the radio (Fig 8 processor 804);	establish a wireless link with a second wireless device using a wireless channel (Fig 1A wireless connections 141 (LOS) and 145 (NLOS));	perform channel measurements for the wireless channel (Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP));	determine whether a line-of-sight path is available for the wireless channel during the first time window based at least in part on the channel measurements for the wireless channel during the first time window (Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
not disclose the below limitation:	perform channel measurements for the wireless channel during a first time window;
L1 does disclose the below limitation:	perform channel measurements for the wireless channel during a first time window (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the device that performs channel measurement and position determination, as disclosed in F1, with measuring during a specified time window, as disclosed in L1. Measuring network conditions in a particular window is important when the connection depends on LOS because network conditions are subject to rapid changes. Performing channel measurements for multiple time windows allows the device to respond to changing network conditions and switch between LOS and NLOS transmission. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, F1 and L1 disclose the limitations of Claim 7.
F1 discloses the below limitation:	determine whether a line-of-sight path is available for the wireless channel during the second time window based at least in part on the channel measurements for the wireless channel during the second time window (F1 Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
F1 does not disclose the below limitation:	perform channel measurements for the wireless channel during a second time window; and
L1 does disclose the below limitation:	perform channel measurements for the wireless channel during a second time window (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with performing channel measurements over multiple time windows, as disclosed in L1, and determining whether the connection is LOS or NLOS based on said measurement, as disclosed in F1. Network conditions are subject to changing circumstances, and LOS may be gained or lost regularly. To respond to these changing conditions, regular channel measurement and connection adjustment should be made to prevent errors from occurring. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, F1 and L1 disclose the limitations of Claim 10.
(F1 Par 69 newly determined information (e.g. position information relating to reflectors 137, position information relating to signal sources 139, signal source blockage probability, antenna geometry information, etc.) may be used to update existing WAP almanac information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with updating connection information based on newly determined information as disclosed in F1. Tracking and updating network conditions is required to prevent loss of connection or other errors. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, F1 and L1 disclose the limitations of Claim 11.
F1 discloses the below limitation:	determine whether to perform beamforming selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (F1 Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE); Par 69 newly determined information may be used to update existing WAP almanac information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with determining to perform beamforming is there is network conditions supporting beamforming (i.e. LOS conditions in the instant claims) as disclosed in F1. Selection of a transmission method after analyzing network condition limits the chance of unexpected errors and network degradation occurring. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, F1 and L1 disclose the limitations of Claim 11.
F1 discloses the below limitation:	determine whether to perform antenna selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (F1 Par 119 antenna array geometry comprises first and second antenna configurations corresponding ... switching S4 from the first configuration to the second configuration based on a comparison between communication conditions; Par 83 previous position information of UE 105 may be used (based on an immediately prior UE location)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with determining to perform antenna selection based on network conditions (i.e. NLOS conditions in the instant claims) as disclosed in F1. Selection of a F1 and L1 to obtain the invention, as specified in the instant claim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of C1 and further in view of L1.
Regarding Claim 2, F1 and C1 disclose the limitations of Claim 1.
F1 further discloses the below limitation:	wherein the channel measurements include a signal to noise ratio (SNR) for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … signal to noise ratio (SNR)),
F1 and C1 do not disclose the below limitation:	wherein the processor is further configured to cause the wireless device to calculate a standard deviation of the SNR for the wireless channel,	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the standard deviation of the SNR for the wireless channel.
L1 does disclose the below limitation:	wherein the processor is further configured to cause the wireless device to calculate a standard deviation of the SNR for the wireless channel (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window),	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the standard deviation of the SNR for the (Col 13 lines 36-41 label may be 1 or 0, where 1 means that foliage blocks the line-of-sight path and 0 means that the line-of-sight path is clear ... for the independent variable x, the independent variable may include multiple vectors (e.g. KPI, KQI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, C1 and L1, to combine the aforementioned apparatus with measuring SNR as disclosed in F1 and calculating a standard deviation of SNR to track changes to better understand network conditions as disclosed in L1. Tracking the standard deviation of the SNR helps determine the strength of a connection, which can show whether or not there is LOS between the transmitting device and the receiving device. Therefore, it would have been obvious to combine F1, C1 and L1 to obtain the invention, as specified in the instant claim.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of C1 and further in view of Yilmaz (US 20160262156 A1), hereafter Y1.
Regarding Claim 3, F1 and C1 disclose the limitations of Claim 1.
F1 further discloses the below limitation:	wherein the channel measurements include a channel impulse response (CIR) measurement for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … channel impulse response (CIR)),	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the channel delay spread for the wireless channel (Par 68 Because the NLOS path is longer, the NLOS signals may be delayed relative to an LOS signal from the same transmitter; Par 71 Channel measurement may include one or more of: channel impulse response (CIR), power delay profile (PDP), etc. … UE 105 may transfer these measurements to a location server, such as server 180, to determine a location for UE 105).
F1 and C1 do not disclose the below limitation:	wherein the processor is further configured to cause the wireless device to estimate a channel delay spread for the wireless channel based at least in part on the CIR measurement for the wireless channel,
Y1 does disclose the below limitation:	wherein the processor is further configured to cause the wireless device to estimate a channel delay spread for the wireless channel based at least in part on the CIR measurement for the wireless channel (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, C1 and Y1, to combine the aforementioned apparatus with measuring CIR as disclosed in F1 and estimating a delay spread based on that measured CIR as disclosed in Y1 in order to estimate LOS conditions of a connection, as further disclosed in F1. The delay spread of a CIR measurement can be used to predict that the connection is NLOS if the delay is higher than a certain amount. Therefore, it would have been obvious to combine F1, C1 and Y1.
Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of L1 and further in view of Y1.
Regarding Claim 8, F1 and L1 disclose the limitations of Claim 7.
F1 further discloses the below limitation:	wherein the channel measurements comprise a signal to noise ratio (SNR) for the wireless channel and a channel impulse response (CIR) measurement for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … channel impulse response (CIR) … signal to noise ratio (SNR)), wherein the first wireless device is further configured to:
F1 does not disclose the below limitation:	calculate a standard deviation of the SNR for the wireless channel during the first time window; and
L1 does disclose the below limitation:	calculate a standard deviation of the SNR for the wireless channel during the first time window (L1 Col 13 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window); and
F1 and L1 do not disclose the below limitation:	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel.
Y1 does disclose the below limitation:	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the aforementioned wireless device with using both SNR as disclosed in L1 and CIR as disclosed in Y1 as channel measurements. Using SNR and CIR together to evaluate the state of the network increases accuracy. Therefore, it would have been obvious to combine F1, L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, F1 discloses the below limitation:	performing channel measurements for a wireless channel used for a wireless link (F1 Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP)), wherein the channel measurements comprise	estimating a signal to noise ratio (SNR) for the wireless channel and estimating a channel impulse response (CIR) for the wireless channel (Par 47 Channel measurements may include one or more of: … channel impulse response (CIR) … signal to noise ratio (SNR));	determining whether a line-of-sight path is available for the wireless channel based at least in part on the standard deviation of the estimated SNR and the estimated delay spread (Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
F1 does not disclose the below limitation:	calculating standard deviation of the estimated SNR for the wireless channel;
L1 does disclose the below limitation:	calculating standard deviation of the estimated SNR for the wireless channel (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
F1 and L1 do not disclose the below limitation:	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements; and
Y1 does disclose the below limitation:	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the steps of channel measurement and determining LOS conditions, as disclosed in F1, which the usage of SNR as disclosed in L1 and CIR as disclosed in Y1. SNR and CIR are types of channel estimation that aid in determining whether a connection is in condition for LOS F1, L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, F1, L1 and Y1 disclose the limitations of Claim 14.
F1 discloses the below limitation:	wherein the wireless link comprises an IEEE 802.11 based wireless link (F1 Par 36, Fig 1A illustrates a 5G-based network such as IEEE 802.11 WiFi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the aforementioned method with usage of IEEE 802.11 as disclosed in F1. IEEE 802.11 is a well-known wireless communication standard, and thus using in the circumstances described herein is a well-known application of the standards. Therefore, it would have been obvious to combine F1, L1 and Y1 to obtain the invention, as specified in the instant claim.

NEW GROUNDS OF REJECTION
None.

(2) Response to Argument

Applicant’s First Argument 
“trigger one or more beamforming selection or antenna selection”
The examiner respectfully disagrees with the applicant’s first argument that Ferrari (hereafter F1) fails to teach or suggest “determine whether to trigger one or more 
In MU-MIMO, a WAP may simultaneously transmit to multiple client UEs and beamforming may be used for directional signal transmission or reception. In beamforming, elements in a phased array antenna are combined so that signals at some angles experience constructive interference, while others experience destructive interference. Beamforming can be used to achieve spatial selectivity at the transmitting and receiving ends. (emphasis added).

The language of Claims 1 and 2 is “beamforming selection or antenna selection”. By applying broadest reasonable interpretation of the claim language according to MPEP 2111, Examiner is free to interpret the claim as requiring only a reference to beamforming. As beamforming is contemplated in the prior art, the limitation “beamforming selection or antenna selection” is disclosed in F1. Applicant further argues that the prior art does not teach triggering of a selection of beamforming. As already discussed, the usage of “or” renders the selection between beamforming and antenna selection optional, and the claim is being interpreted as always selecting beamforming. 
Examiner would like to further note the relationship between beamforming and antenna selection. Beamforming is a method of communication that is used when there is a blockage between the source of a signal and the intended destination (i.e. there are not “line of sight” conditions), but beamforming can also be used when there is line of sight between the source and the destination. Beamforming necessarily includes an antenna selection to transmit a signal, and typically a specific antenna (or antenna array) is selected in order to beamform around a blockage. For this reason, the claim language “beamforming selection or antenna selection” could further be interpreted as referring to the same action, a selection of antennas to effectuate beamforming. As F1 
	Thus, for at least the above reasons, Examiner respectfully submits that the cited art teaches the limitation of Claim 1, specifically “trigger one or more of beamforming selection or antenna selection.”

Applicant’s Second Argument 
“based at least in part on whether a line-of-sight path is available”
The examiner respectfully disagrees with the applicant’s second argument that F1 fails to disclose usage of line-of-sight when performing beamforming selection. As cited in the Office Action and discussed in Applicant’s Brief, Coldrey (hereafter C1) discloses determining physical locations of antennas based on non-line-of-sight (NLOS) and line-of-sight (LOS) conditions at C1 ¶ 0014: 
According to the methods and design procedures described herein, the antenna separation or antenna geometry will also take the NLOS path length into consideration. Depending on the characteristics of the disturbance, the in antenna coordinates will be selected according to a trade-off to balance LOS MIMO performance over the first path and NLOS MIMO performance over the second path (emphasis added).

Examiner would further like to note that as cited in Office Action, F1 at ¶ 0006 and Fig. 1A also discloses determining whether line-of-sight conditions exist based on WAP almanac information of physical antenna locations as well as channel measurements. The WAP almanac information discussed in F1 refers to tracking the location of devices in three-dimensional space, as disclosed in F1 ¶ 0044 (Provisional ¶ 0050): 
In some embodiments, LMF 120 and/or another network entity may obtain and/or provide location assistance information to UE 105. The location assistance information may include one or more of: WAP almanac information related to an area around UE 105. The WAP almanac information may include one or more of: known or determined position information for the signal sources ( e.g. 110-1, 110-2, 139-1, 139-2 etc.), known or determined signal source blockage probability (e.g. relative to a current or prior UE position and/or motion) known or determined antenna geometry information ( e.g. for multi-antenna and/or Multiple-In Multiple-Out (MIMO) configurations), known or determined locations of environmental features that affect RF propagation such as reflectors (e.g. 137-1 and/or 137-2), etc. (emphasis added).

Even if F1 did not explicitly disclose the determining LOS, it would be understood by a POSITA that knowing the geometry of devices in a network could be used for substantially the same purpose as an LOS determination. However, F1 uses its device geometry information (in addition to channel estimation) to determine whether a channel is in LOS condition based on relative position as seen in F1 ¶ 0005 (Provisional ¶ 0003):
In some implementations, a method to support position determination includes: obtaining a plurality of channel measurements for at least one Wireless Access Point (WAP), wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals; determining, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE); associating the plurality of signal sources with corresponding channel parameters in the at least one set of channel parameters; and determining, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters, a second position information of the UE (emphasis added).

Applicant argues on Page 7-8 of the Brief that C1 does not contemplate a determination of whether a LOS path is available or not available. However, as discussed above, F1 does contemplate whether there is a LOS path by using network geometry stored in a WAP almanac as well as channel estimation to ascertain the condition of a channel (e.g. whether the channel is in LOS or NLOS). Further, C1 at ¶ 0014 cited above also considers LOS and NLOS conditions when selecting antenna 
Thus, for at least the above reasons, Examiner respectfully submits that the cited art teaches the limitation of Claim 1, specifically “based at least in part on whether a line-of-sight path is available.”

Applicant’s Third Argument 
“whether a line-of-sight path is available for … a plurality of time windows” 
Applicant argues on Page 8 of the Brief that cited prior art, namely F1, fails to disclose the above limitation. Applicant accurately states that F1 ¶ 0140 discloses updating the WAP almanac information of signal source locations (e.g. antenna locations) over time. Examiner agrees with this interpretation, but respectfully disagrees that this is different than determining whether there is a line-of-sight path available for the wireless channel for each of a plurality of time windows. F1 discloses aggregating signal blockage over time at ¶ 0044 (Provisional ¶ 0050):

In some embodiments, newly determined information (e.g. position information relating to reflectors 137, position information relating to signal sources 139, signal source blockage probability, antenna geometry information, etc.) may be aggregated over some time period and used to update existing WAP almanac information using techniques disclosed herein (emphasis added).


	As discussed above, line-of-sight conditions can be determined when the location of signal sources in a network is known. If there is not a blockage, then the channel is in line-of-sight. Examiner puts forth that a POSITA would know that determining the locations of signal sources (e.g. the location of antennas) in a network, 
	Applicant also argues that F1 makes no mention of determination of whether a LOS is available or not. Examiner respectfully disagrees because determining signal source locations is the same as determining LOS. Examiner would direct attention to F1 Fig 1A, recreated below, wherein a connection 141-1 is in LOS condition and a connection 145-1 is in NLOS condition, showing that the prior art clearly delineates the two. Examiner would also direct attention to C1 at ¶ 0014, as cited above, wherein C1 discloses selection of antenna coordinates according to a tradeoff between LOS and NLOS conditions. 

    PNG
    media_image2.png
    909
    1305
    media_image2.png
    Greyscale

Applicant’s arguments that the references are merely disclosing these elements is irrelevant because a POSITA would know that these elements could be used in the 
Thus, for at least the above reasons, Examiner respectfully submits that the cited art teaches the limitation of Claim 1, specifically “determine whether a line-of-sight path is available for the wireless channel for each of a plurality of time windows.”

Applicant’s Fourth Argument
“whether a line-of-sight path is available … based at least in part on the channel delay spread for the wireless channel”
Applicant’s claims on Pages 10-11 of the Brief claim that the cited prior art fails to disclose determining whether there is LOS based on a channel delay spread for the wireless channel. Examiner respectfully disagrees because the cited art discloses analogous subject matter. As discussed above, Examiner disagrees with the contention that the prior art fails to disclose the limitation “determining whether a line-of-sight path is available”, and the above arguments are incorporated here in addition to the following discussion of “channel delay spread”.
Yilmaz (hereafter Y1) at ¶ 29 discloses:
The above RSSI channel traffic determination of LOS and NLOS channel traffic distribution is an example of channel traffic determination logic, and it should be appreciated that the wireless communication sever 15 may determine channel traffic by analysis of other channel condition traffic information metrics or combinations of channel condition traffic information metrics. … The channel condition traffic information metrics generated by users may include, without limitation, RSSI, root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution (emphasis added).


	Thus, for at least the above reasons, Examiner respectfully submits that the cited art teaches the limitation of Claim 3, specifically “determining whether a line-of-sight path is available … based at least in part on the channel delay spread for the wireless channel.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412    
                                                                                                                                                                                                    /WALLI Z BUTT/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),